     Case 1:20-cv-00351-DAD-JDP Document 10 Filed 06/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH A. JACKSON,                              Case No. 1:20-cv-00351-NONE-JDP
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
13           v.                                        PETITION FOR LACK OF JURISDICTION
14    G. MATTESON,                                     (Doc. No. 8)
15                       Respondent.
16

17          Petitioner Kenneth A. Jackson, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 9, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending the petition be dismissed for lack of jurisdiction because it is a second or

22   successive petition which petitioner has not obtained permission to file from the Court of Appeals

23   as is required by 28 U.S.C. § 2244(b). (Doc. No. 8.) The findings and recommendations were

24   served on petitioner and contained notice that objections were due within thirty (30) days. (Id.)

25   On May 13, 2020, petitioner filed objections to the findings and recommendations. (Doc. No. 9.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

28   including petitioner’s objections, the court finds the findings and recommendations to be

                                                       1
     Case 1:20-cv-00351-DAD-JDP Document 10 Filed 06/02/20 Page 2 of 3

 1   supported by the record and proper analysis. Petitioner’s objections, which argue that the

 2   constraints applicable to second or successive petitions set forth in the Antiterrorism and

 3   Effective Death Penalty Act, 28 U.S.C. § 2244(b), do not apply to his petition because he

 4   challenges a judgment that is illegal and therefore invalid and/or void, are without merit.

 5           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 6   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 7   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 8   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 9   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

10   court issue or deny a certificate of appealability when entering a final order adverse to a

11   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

12   Cir. 1997).

13           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

14   issue a certificate of appealability when “the applicant has made a substantial showing of the

15   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

16   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

17   that) the petition should have been resolved in a different manner or that the issues presented

18   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

19   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

20           In the present case, the court concludes that petitioner has not made the required
21   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

22   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

23   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

24   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

25   a certificate of appealability.

26           Accordingly:
27       1. The findings and recommendations issued on April 9, 2020 (Doc. No. 8) are adopted in

28           full;

                                                         2
     Case 1:20-cv-00351-DAD-JDP Document 10 Filed 06/02/20 Page 3 of 3

 1     2. The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

 2     3. The court declines to issue a certificate of appealability; and

 3     4. The Clerk of Court is directed to assign a district judge to this case for the purposes of

 4        closure and to close this case.

 5   IT IS SO ORDERED.
 6
       Dated:    June 2, 2020
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      3
